NO. 07-03-0402-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                 JANUARY 26, 2005

                         ______________________________


                          PAUL R. TRUJILLO, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                 NO. A13170-9809; HONORABLE ED SELF, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Appellant Paul R. Trujillo appeals from a judgment revoking community supervision

and imposing sentence pursuant to conviction for possession of marihuana in an amount

more than five pounds but less than fifty pounds. We affirm.


      In accordance with a plea bargain, appellant entered a plea of guilty to a charge of

possession of marihuana. The judge of the 64th District Court of Hale County (the trial
court), found that the evidence substantiated appellant’s guilt, accepted the guilty plea,

found appellant guilty, and sentenced appellant to confinement for seven years and a fine

of $1,400. The confinement portion of the sentence was suspended and appellant was

placed on community supervision for seven years.


       The State filed a motion to revoke appellant’s community supervision. The motion

was heard on August 16, 2002. Appellant pled true to three of the four violations alleged

as the basis for the motion. The trial judge found that appellant violated terms of his

probation, modified appellant’s community supervision, and extended appellant’s probation

for an additional three years.


       The State filed another motion to revoke appellant’s community supervision which

was heard on September 5, 2003. Appellant again pled true to one of the violations alleged

as the basis for the motion. The trial judge found that appellant violated his probation

terms, revoked the order placing appellant on community supervision, and ordered that

appellant serve the confinement portion of his sentence in the Institutional Division of the

Texas Department of Criminal Justice. Appellant filed a general notice of appeal from the

revocation.


       Counsel for appellant has filed a Motion to Withdraw and a Brief in Support thereof.

In support of the motion to withdraw, counsel has certified that, in compliance with Anders

v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the record has

been diligently reviewed. In so certifying, counsel has identified three possible issues for

appellate review and discussed why, under the controlling authorities, there is no reversible


                                             -2-
error in the trial court proceedings or judgment. See High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978).    Counsel has expressed his opinion that the record reflects no

reversible error or grounds upon which a non-frivolous appeal can arguably be predicated.


       Counsel has attached exhibits showing that a copy of the Anders brief and Motion

to Withdraw have been forwarded to appellant, and that counsel has appropriately advised

appellant of appellant’s right to review the record and file a response to counsel’s motion

and brief. Appellant has not filed a response to counsel’s motion and brief.


       We have made an independent examination of the record to determine whether

there are any arguable grounds for appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct.
346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.

1991). We have found no such grounds. We agree that the appeal is frivolous.


       Accordingly, counsel’s Motion to Withdraw is granted. The judgment of the trial

court is affirmed.




                                                  Phil Johnson
                                                  Chief Justice


Do not publish.




                                            -3-